NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PAUL ROMAN-SOTO, AKA Paul Roman,                No.    16-71230
AKA Paul Soto,
                                                Agency No. A200-963-647
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**


Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Paul Roman-Soto, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th

Cir. 2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Roman-Soto’s motion to

reopen for his failure to establish prejudice where, even without the alleged

ineffective assistance, he would be ineligible for cancellation of removal because

he had not accrued 10 years of continuous physical presence. See Iturribarria v.

INS, 321 F.3d 889, 899 (9th Cir. 2003) (“To show a deprivation of due process

caused by ineffective assistance of counsel, the alien must show that counsel’s

ineffective performance prejudiced h[im].” (citation omitted)).

      The BIA did not abuse its discretion in not making a finding as to whether

Roman-Soto’s former attorney persuaded him to testify falsely, where the

determination that he was not prejudiced by any ineffective assistance was

dispositive. Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (the BIA is

not required to make findings on issues that are unnecessary to the result it

reaches). Roman-Soto’s contention that it is unclear whether the BIA considered

the bar complaint filed against his former attorney is not supported by the record.

      We lack jurisdiction to consider Roman-Soto’s unexhausted contentions

regarding the quality of his former attorney’s briefing before the agency and

whether the former attorney’s performance prejudiced him with regard to being

denied voluntary departure. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.


                                          2                                     16-71230
2010) (the court lacks jurisdiction to consider legal claims not presented to the

agency in the alien’s proceedings).

      To the extent Roman-Soto challenges the agency’s prior determinations on

direct appeal, this petition is not timely as to that order. See 8 U.S.C. § 1252(b)(1);

Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir. 2005) (the filing of a

subsequent motion does not affect the finality or reviewability of a previous order

of removal).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    16-71230